Motion by appellant to direct court reporter to furnish the typewritten minutes of the trial to enable appellant to prosecute his appeal. In view of the statement by the District Attorney that the court reporter expects to furnish the minutes by August 1, 1961, the motion is denied. Such denial, however, is without prejudice to an application in the Supreme Court for a mandamus order against the court reporter in the event that the transcript be not furnished by August 1, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.